Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grain" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 12 is the “[g]rains for the production” of line 1, the “grains made of magnesia” on line 4, the “grains made of magnesite” on line 6, the “grains made of doloma” on line 8, or the “grains made of dolomite” on line 10. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 12 will be interpreted as meaning the “[g]rains for the production” of line 1. 
Claim 2 twice recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 of claim 2 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 1 of claim 2 will be interpreted as meaning the “[g]rains for the production” of line 1 of claim 1 unless otherwise clarified by Applicant during the course of prosecution.
Claim 4 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” referred to in line 1 of claim 4 is the “[g]rains for the production” of line 1 of claim 1, “the grain made of magnesia” on line 4 of claim 1, “the grain made of magnesite” on line 6 of claim 1, “the grain made of doloma” on line 8 of claim 1, or “the grain made of dolomite” on line 10 of claim 1. Appropriate action is required. For the purposes of examination, the phrase “the grain” in line 1 of claim 4 will be interpreted as meaning the “[g]rains for the production” of line 1 of claim 1 unless otherwise clarified by Applicant during the course of prosecution.
Claim 5 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the grain” 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim.
Allowable Subject Matter
Claims 1-2 and 4-5 contain subject matter which appears to be allowable over the closest prior art, and would be allowed if the above 112(b) rejection were properly addressed.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to claim the proportion by weight of the coating of zirconia, in relation to the total weight of the grains for the production, is in the range from 1 to 50% by weight.
The closest prior art is considered to be Rongrong et al. (CN107162572 with reference to machine translation, hereinafter referred to as Rongrong). Rongrong merely discloses that the wet slurry applied to the magnesia particles is itself 30-
While Rongrong does mention that the coating thickness needs to be appropriate, and can be adjusted to meet different requirements (see Rongrong at [0034]), Rongrong does not provide sufficient specificity for a person having ordinary skill in the arts before the effective filing date to be motivated to provide grains with a zirconia coating comprising 1-50 wt.% of the grain via routine optimization. 
As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the grains for the production of a sintered refractory product as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicant argues that canceling claim three renders the rejection of claims 1-5 under 112(b) moot, however, Examiner respectfully disagrees for the reasons detailed in the 112(b) rejection above. Canceling claim 3 only serves to make the rejection of claim 3 moot; the rejections to claims 1-2 and 4-5 remain. 
Applicant further argues that Rongrong does not disclose the proportion by weight of the coating of zirconia, in relation to the total weight of the grains for the production, is in the range from 1 to 50% by weight. Rongrong merely discloses that the slurry applied to the magnesia particles is itself 30-50% by mass of zirconia (see Rongrong at [0032] from the machine translation). Examiner finds this convincing, therefore the rejections under 102 and 103 have been withdrawn. 
Response to Amendment
Examiner notes that Applicant has requested rejoinder of claims 6-15. While rejoinder is not proper at this time because claim 1 is not yet allowable, it appears as if rejoinder will be proper for claims 6-15 if claim 1 becomes allowable. In that case, Applicant should be aware of the following potential rejections/objections to claims 6-15: 
Claims 6 and 14 contain the same 112(b) issues as claims 1-2 and 4-5. Claim 15 appears to avoid these issues via use of “first grains” and “second grains”. 
Claim 10 references “the at least one calcium oxide comprising component”, there is insufficient antecedent basis for this limitation because claim 10 depends upon claim 6. 
Claim 11 references “the at least one calcium oxide comprising component”, there is insufficient antecedent basis for this limitation because claim 10 depends upon claim 6.
Claim 13 does not provide the formulas for ZrO2, SiO2, Fe2O3 and Al2O3 with subscripts. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731